Citation Nr: 1611339	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-40 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a lower back disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the Board at an August 2011 hearing, via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in October 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining an addendum medical opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A chronic lumbar spine disability, currently diagnosed as mechanical back pain syndrome and facet joint arthropathy, i.e. degenerative arthritis of the spine, was not present in service, is not etiologically related to any incident of active duty service, and is not caused or aggravated by a service-connected disability.

2. A chronic right knee disability, currently diagnosed as degenerative arthritis of the right knee with a medial meniscus tear, was not present in service, is not etiologically related to any incident of active duty service, and is not caused or aggravated by a service-connected disability.

3. A chronic left knee disability, currently diagnosed as degenerative arthritis of the left knee, was not present in service, is not etiologically related to any incident of active duty service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. A chronic lumbar spine disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

2. A chronic right knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3. A chronic left knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through June 2005 and July 2006 notice letters sent to the appellant that fully addressed all notice elements.  These letters informed the appellant of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Board acknowledges that the July 2006 notice letter addressing what evidence was required to substantiate service connection on a secondary basis was not send until after the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ)).  Nevertheless, since providing that additional VCAA notice, the RO has readjudicated the Veteran's claims in an August 2008 Statement of the Case (SOC) and August 2012 and July 2015 Supplemental Statements of the Case (SSOCs).  This is important to point out because the Federal Circuit Court has held that a statement of the case SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, even if there arguably is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  That is to say, if there was any deficiency in the notice to the Veteran, at least as provided initially, this since has been rectified by provision of all required notice followed by readjudication of the claims.  Moreover, in his pleadings and hearing testimony, he has evidenced his actual knowledge of the type of information and evidence needed to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in February 2012 with an addendum being provided in July 2015 in response to Board remand.  The Board finds this VA examination with addendum adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as clinical evaluation of the Veteran, and includes adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was also provided a VA examination in April 1997.  The examination report indicates that the claims file was not available for review at the time of the examination.  The examination report and opinions contained therein will not be discounted because of this fact alone but the unavailability of the claims is a factor that will be considered in the Board's determination of the probative value of the examination.  Most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  This will be discussed further in the Analysis Part below.   

Additionally, in a February 2016 Informal Hearing Presentation the Veteran's representative suggests the July 2015 addendum opinion is inadequate and a new examination should be conducted.  It is alleged that the examination is inadequate because it was performed by a mental health professional instead of an orthopedic specialist.  However, this ignores the fact an orthopedic consultant conducted a VA examination and provided an opinion on the etiology of the Veteran's disorder in February 2012.  An additional opinion was sought from a mental health profession because it was subsequently alleged, by the Veteran's representative in an October 2014 Written Brief Presentation, that the Veteran's disorders were aggravated by his service-connected posttraumatic stress disorder (PTSD).  

The representative also suggests the addendum opinion is inadequate because the mental health professional focused on the issue of whether PTSD caused or aggravated the Veteran's disorders instead of focusing on direct service connection.  Still, this ignores the fact that whether PTSD was a cause or aggravation is specifically what the Board instructed the mental health profession to address as an opinion on direct service connection for an orthopedic consultant was already provided in the February 2012 VA examination report.   

Finally, the representative takes issue with the July 2015 addendum opinion's mention of disciplinary action taken against the Veteran during service.  The Board agrees with the representative that this seems irrelevant to the issue of whether PTSD caused or aggravated the Veteran's disorders.   Nevertheless, this observation does not appear to have factored into the VA examiner's opinion that the Veteran's disorders are not caused by or aggravated by his PTSD as it is the lack of medical evidence of such a relationship in the claims file and VA medical records that is cited in final conclusion.
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims entitlement to service connection for lower back, right knee, and left knee disorders.  Specifically, he asserts that, during service, his right foot was pinned under a plane wheel and the violent wrenching he performed to dislodge his foot caused injury to his back and knees.  August 2011 Board Hearing Trans.  Alternatively, he has alleged that his back and knee disorders are caused by or aggravated by his service-connected right foot disability, suffered in the same incident.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service-connection can be established on a secondary basis.  Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  
Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

I. Lower Back

The record established a current spinal disability.  The February 2012 VA examiner diagnosis mechanical back pain syndrome but also notes the existence of facet joint arthropathy, i.e. degenerative arthritis of the spine.  The first element of service connection is therefore demonstrated.

An in-service injury is also present based on the Veteran and associate's lay statements.  Service treatment records from the Veteran's period of active service are negative for treatment or complaints related to the back.  These records do show treatment of the right foot following it having been run over by an aircraft wheel.  The Veteran has asserted that his back was injured in the same incident and another service member has attested to the Veteran complaining of back pain following the incident.  May 2005 Veteran's Statement, June 2005 Statement of F.K., September 2013 Veteran's Statement, July 2015 Veteran's Statement.  While there is no medical record of this incident resulting in injury to the back the Board will resolve all doubt in favor of the Veteran and find that an in-service injury is established.  

Turning to the third element of service connection, nexus between the current back/spine disability and the in-service injury, the preponderance of the evidence is against such a finding.  As noted above, service records dating throughout the Veteran's period of active service are negative for complaints or treatment pertaining to a back or spinal disorder.  A November 1970 Report of Medical Examination, completed shortly before the Veteran was discharged from active duty, indicated a normal clinical evaluation for the spine and musculoskeletal system.  In statements made in November 1989 and June 1990 the Veteran indicated he never received an examination at discharge.  However, in a later statement in May 2005 and in his August 2011 Board testimony he indicated that by this he meant he was given an examination by a ship's nurse or doctor before he left the ship he was stationed on but never given an examination at Treasure Island, California where he was actually discharged.  The Report of Medical Examination does appear to have been completed approximately one month prior to the Veteran's discharge.  Nevertheless, while the Veteran's last examination before discharge was completed about a month prior to discharge it was still completed after the incident in which the Veteran alleges a back injury occurred.  As such, the Board accepts the Report of Medical Examination as evidence weighing against a finding that a chronic back disability immediately resulted from that injury.  

The earliest record of treatment of the Veteran's back is in 1977 with a back surgery occurring shortly thereafter in 1978.  The Veteran reports that he actually sought treatment within a year of discharge from service when he went to a doctor who told him he had a hairline fracture of his spine.  However, he has indicated the doctor has since died and the records are unavailable.  Also, the employer of the Veteran from 1976 to 1979 stated that the Veteran reported preexisting back problems when he started work in 1976.  December 1988 Statement of Employer.  Still, in January 1977, following an X-ray, a radiologist concluded there was no evidence of abnormality of the lumbosacral spine.  The X-ray was partially obscured so supplemental X-rays were taken two days later.  Following these X-rays the conclusion remained the same, no evidence of abnormality of the lumbosacral spine.  

In 1997, following physical examination of the Veteran, a VA examiner concluded "since there is no documentation of the back and knee problem, it is a remote possibility that it is related[,] especially the herniated nucleus pulposus[,] to the right foot residual traumatic injury."  While the VA examiner supported his conclusion by noting there was no documentation of a back problem it was also noted that the claims file was unavailable for review.  

The Veteran was provided a VA examination in February 2012, specifically in relation to this claim.  Following review of the claims file and a physical examination of the Veteran the examiner opined "[i]t is less likely as not that veterans present low back disorder originated in service or is otherwise attributable to active duty or any event thereof, inclusive of the April 1969 aircraft mishap.  It is less likely as not that arthritic process involving the low back was present within the one year immediately following his service separation.  It is less likely as not that the low back disorder was caused or aggravated by veterans right foot injury or its subsequent development of a complex regional pain syndrome."  In support of these conclusions it was noted that the back surgery in 1978 was a laminectomy and discectomy.  This is eight years after service and such a surgery would be performed for a recent disc herniation and not for a chronic low back disorder.  There was no mention of a back disorder in the service treatment records.  The Veteran would not have been able to return to duty in May 1969 had he suffered a disc herniation when the aircraft wheel pinned his foot.  Though the Veteran asserts he was told shortly after service he had a hairline fracture there is no documentation of what exactly this meant and the examiner is unsure what such a fracture would constitute in regards to the spine.  The Veteran's right foot injury did not appear to cause significant alteration of gait such that it would contribute to the Veteran's low back condition.  The arthritis the Veteran suffers from is part of the degenerative process of aging and takes many years to develop and would not have occurred in the first year following service separation.  

A Dr. M.D.M. provided an opinion that "the Veteran's present low back disorder is the direct result of a long standing injury.  Due to the advance degenerative disorder of the lumbar spine as compared to the cervical and thoracic spine the lack of other injury or acute trauma to the spine, I would conclude that there is a high degree of probability that the low back disorder is directly related the" in-service trauma.  

In an October 2014 Written Brief Presentation, the Veteran's representative pointed to VA medical literature suggesting PTSD can exacerbate musculoskeletal disorders.  Therefore, an addendum opinion was sought on the possibility of such a relationship in the Veteran case specifically.  In July 2015, following a review of the claims file a VA doctor of psychology concluded nothing in the record of medical treatment with the VA or additional medical evidence in the Veteran's claims file suggests the Veteran's lower back disability is caused by his PTSD or was aggravated beyond its normal progression by his PTSD.

Additionally, VA treatment records, private treatment, and records from the SSA were reviewed.  While these records show treatment for a back disorder they do not contain an opinion on the etiology of the Veteran's disorder.  Also, the claims file included numerous letters from a Dr. G.R. dated as early as 1985 when the Veteran started treatment for his back with the doctor.  Similarly, however, Dr. G.R. does not provide an opinion on the etiology of the Veteran's disorder.  

Having reviewed the evidence, the Board determines that its weight is against a finding of nexus between the current low back disability and the in-service injury.  While the Veteran accepts the Veteran's lay testimony that his back hurt following his in-service injury the evidence is against a findings that this was a manifestation of the current chronic back disorder as the November 1970 Report of Medical Examination reported a normal clinical evaluation of the spine and musculoskeletal system.  Moreover, while the Veteran may have sought treatment for his back shortly after discharge this treatment does not appear to have been for a chronic disability as X-rays taken in 1977 show no spinal abnormality.  

The Veteran did have spinal surgery in 1978 but the February 2012 VA examiner indicated that such a surgery would have been performed for a recent disc herniated, so not a disorder that was incurred in service.  This same examiner concluded that it was less likely than not the Veteran's present low back disorder originated in service, is otherwise attributable to the in-service incident with the aircarft wheel, or is caused by or aggravated by the service-connected foot disorder resulting from that incident.  The Board finds this opinion to be the most probative as the examiner provided detailed rational for his conclusion citing to specifically evidence in the record.  

The degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

As the possibility of a relationship between the Veteran's service-connected PTSD and his low back disorder was not raised by the record at the time of the February 2012 VA examination the examiner failed to address this issue.  However, this deficiency was resolved by the July 2015 addendum opinion indicating that the medical evidence of record does not support a conclusion that PTSD either caused or aggravated the Veteran's low back disorder.  

The Board notes the January 2012 opinion of Dr. M.D.M. weighs in favor of a finding of a nexus between the Veteran's current back disorder and the in-service incident.  However, this opinion is afforded less probative value.  A failure to review the claims file does not per se make an opinion less probative.   See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  In this case though, Dr. M.D.M. opinion is based on "the lack of other injury or acute trauma of the spine."  However, a review of the claims file would have revealed at least one other trauma of the spine, the 1978 disc herniation.  Therefore, this examination opinion is afforded less probative value as it is based on an inaccurate factual premise.  

The 1997 VA examiner's is also afforded less probative value.  The examiner's conclusion was a relationship between the Veteran's back disorder and his service-connected right foot disorder was considered a remote possibility.  In his September 2009 VA Form 9, the Veteran expressed displeasure at the RO's interpretation of remote as "highly unlikely" suggesting that remote means "small in degree (slight)."  The Board notes that either definition would indicate a degree of probability well shy of the at least as likely as not (i.e. 50 percent probability) threshold calling for the benefit of the doubt to be afforded the Veteran.  Nevertheless, this opinion has little probative value as it is based on a lack of documentation of a back problem but the VA examiner admitted to not having access to all the documentation, namely the Veteran's claims file.

As such, the weight of the evidence of record is against a finding that there is a nexus between the Veteran's current low back disorder and any injury that occurred to the back when he violently wrenched it to dislodge his right foot that was pinned by an aircraft wheel.  The weight is also against a finding that the current back disorder is caused by or aggravated by the Veteran's service-connected right foot disorder or PTSD.
The Board acknowledges the Veteran's own assertion the in-service incident with the aircraft caused the Veteran's current low back disorder but, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the relationship between arthritic changes in the spine and an in-service injury, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Also, there are no findings of arthritis within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  The Veteran indicated that, though there are no records available, he visited a doctor in regards to his back within a year of service and this doctor indicated he has a hairline fracture of the spine.  To the extent the Veteran suffer from a back disorder at the time of that treatment it is clear it was not arthritis as X-rays of the spine in 1977 revealed no abnormality.  In light of these X-rays the Board cannot conclude that the Veteran manifested spinal arthritis to a compensable degree within a year after his separation from active duty.  Thus, service connection for spinal arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).   

These very same X-rays establish that service-connection is not warranted under 38 C.F.R. § 3.309(b) based on continuity of symptomatology.  The Veteran has reported a competent history of a continuity of symptoms since service, saying he complained to nurses of back pain following the in-service incident with the aircraft.  A fellow service member has attested to the Veteran complaining of such pain and the Veteran's employer in the mid-to-late 1970s indicated that reported preexisting back problems.  June 2005 Statement of F.K., December 1988 Statement of Employer.  The Board does not doubt the Veteran has suffered back pain since the in-service incident.  Nevertheless, the absence of any evidence of arthritis on the X-rays taken in 1977 indicate that to the extent the Veteran suffered back pain between discharge in 1970 and 1977 it was not symptomatology of arthritis.  Therefore, service connection based on continuous symptoms of arthritis since service under 38 C.F.R. § 3.303(b) is not possible.

In summation, the evidence of record includes a medical opinion indicating the Veteran's current low back disorder is the result of the in-service back injury suffered while dislodging his foot from underneath an aircraft tire.  This opinion, however, was found to have less probative value than the February 2012 VA examiner's opinion, which came to a contrary conclusion.  Furthermore, in regards to the possibility that the Veteran's low back disorder is caused or aggravated by his service-connected right foot disability or PTSD the medical opinions of record conclude it is less likely than not.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Knees

The record established current bilateral knee disabilities.  The February 2012 VA examiner diagnosis degenerative arthritis of both knees with a medial meniscus tear of the right knee as well.  The first element of service connection is therefore demonstrated.

An in-service injury is also present based on the Veteran's lay statements.  Similar to its concession in Part I, in regards to the Veteran's back, though service treatment records from the Veteran's period of active service are negative for treatment or complaints related to the knees, the Board will resolve all doubt in favor of the Veteran and find that an in-service injury is established based on the Veteran's lay statements to that effect.  

Turning to the third element of service connection, a nexus between the current bilateral knee disabilities and the in-service injury, the preponderance of the evidence is against such a finding.  Service treatment records dating throughout the Veteran's period of active service are negative for complaints or treatment pertaining to a knee disorder.  A November 1970 Report of Medical Examination, completed shortly before the Veteran was discharged from active duty, indicated a normal clinical evaluation of the spine/musculoskeletal system and the lower extremities.  Though the examination was conducted approximately a month before discharge it was still conducted following the incident in which the Veteran claims his knees were injured.  As such, the Board accepts the Report of Medical Examination as evidence weighing against a finding that a chronic disability of either knee resulted immediately from that injury.  

To address the possible that the Veteran's right knee swelling was caused by or aggravated by his right foot a VA examination was provide in April 1997.  Following physical examination of the Veteran, a VA examiner concluded "[t]he possibility of right knee connection with the right foot is still entertained, but it is a remote possibility still.  Since there is no history on the right knee.  If you are favoring the right foot, the left knee should have been the one that is affected with arthritis or changes of chronic inflammation."  The examiner indicated this conclusion was based on the lack of documentation of a knee problem.  However, this conclusion will be afforded little weight as the claims file was not available for review so the examiner's conclusion that a knee problem was not documented was based on incomplete documentation.  

The Veteran was provided another VA examination in February 2012.  Following physical examination of the Veteran and a review of the claims file, the examiner concluded "[i]t is less likely as not that veterans knee disorder originated in service or is otherwise attributable to active duty or any event thereof, inclusive of April 1969 aircraft mishap.  It is less likely as not that veteran's arthritic knee process was present within one year immediately following his service separation.  It is less likely as not that veteran's bilateral knee disorder was caused or aggravated by service-connected disability of the right foot...."  In support of these conclusions the examiner noted the service medical records are silent concerning any knee injury or knee complaint, the Veteran first sought treatment for a knee disorder eight years after service, and while a limp can cause a degenerative arthritis disorder of the knee in this case it is the right knee arthritis and not the right foot disability that is causing the limp.  

An addendum opinion was sought to address the contention that the Veteran's service-connected PTSD had either caused or aggravated the Veteran's knee disorders.  In July 2015, a VA doctor of psychology responded nothing in the record of medical treatment with the VA or additional medical evidence in the Veteran's claims file suggests the disorders of either of the Veteran's knees are caused by his PTSD or aggravated beyond their normal progression by his PTSD.

The Veteran has produced no competent medical opinion weighing in favor of finding nexus between the Veteran's current knee disorders and any injury that occurred to the knees when he violently wrenched his body to dislodge his right foot that was pinned by an aircraft wheel or that the current knee disorders are caused by or aggravated by the Veteran's service-connected right foot disorder or PTSD.  As such, the weight of the evidence of record is against such findings.  The Board recognizes that the April 1997 VA examiner suggested that if the right foot was going to cause or aggravate arthritis or chronic inflammation it would likely be in the left knee not the right and the Veteran subsequently did develop arthritis in the left knee.  However, the February 2012 VA examiner, who asked to specifically comment on this issue following the actual manifestation of the Veteran's left knee arthritis, found the arthritis to be less likely than not caused by or aggravated by the service connected right foot disability.  

The Board acknowledges the Veteran's own assertion the in-service incident with the aircraft caused his current bilateral knee disabilities but, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the relationship between arthritic changes in the knees or a current meniscus tear and an in-service injury that occurred more than 45 years ago, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Additionally, VA treatment records, private treatment, and records from the SSA were reviewed.  While these records show treatment for the knee disorders they do not contain an opinion on the etiology of these conditions.  

It is also of note, there are no findings of arthritis of either knee within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Furthermore, X-rays of both knees were taken at the time of the 1997 VA examination.  The impression was "bilateral, suprapatellar calcifications, probable quadriceps tendon.  Probable calcification of LT ligamentum patellae (inferior)."  These X-rays do not reveal evidence of arthritis of the knees establishing that service-connection is not warranted under 38 C.F.R. § 3.309(b) based on continuity of symptomatology.  The Veteran has reported a competent history of a continuity of symptoms since service, saying he suffered from knee pain since the in-service incident with the aircraft.  August 2011 Board Hearing Trans. p. 7-8, 11-12.  The Board does not doubt the Veteran has suffered knee pain since the in-service incident.  Nevertheless, the absence of any evidence of arthritis on the X-rays taken in 1997 indicate that to the extent the Veteran suffered knee pain between discharge in 1970 and 1997 it was not symptomatology of arthritis.  Therefore, service connection based on continuous symptoms of arthritis since service under 38 C.F.R. § 3.303(b) is not possible.

Finally, in July 2015 the Veteran submitted a June 2008 VA examination note and underlined the VA examiner's conclusion that "symptoms of complex regional pain syndrome are most likely service connection."  The medical evidence of record indicates that complex regional pain syndrome is a disorder that affects the area of the Veteran's right foot and is already compensated for by the Veteran's service connected burning, numbness and gait, right foot associated with tender scar, right foot, residual of traumatic injury with resulting skin avulsion.

In summation, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his bilateral knee arthritis or right meniscus tear and any in-service event, including the incident involving the aircraft pinning his foot.  A competent opinion has also not been produced indicated it is at least as likely as not that either the Veteran's service-connected PTSD or right foot disability caused or aggravated any of the knee disabilities.  The medical examiners who opined directly on these issues concluded that such possibilities are less likely than not.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


